                                                                            Honorable Thomas S. Zilly
 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION
10
      UNITED STATES OF AMERICA,              )
11                                           )                Case No. 2:17-cv-00668-TSZ
               Plaintiff,                    )
12                                           )                JUDGMENT
               v.                            )
13                                           )
      KOMRON M. ALLAHYARI and SHAUN          )
14    ALLAHYARI,                             )
                                             )
15             Defendants.                   )
      _______________________________________)
16

17          Following a bench trial on September 5-6, 2018, and having issued Findings of Fact and
18   Conclusions of Law, docket no. 94, which is incorporated by this reference, IT IS HEREBY
19   ORDERED AND ADJUDGED:
20          1.      Judgment was entered in favor of the United States and against Komron M.
21   Allahyari on June 29, 2018 for federal income tax periods 1999-2002, 2004-2009, and 2011-
22   2013, and for trust fund recovery penalties pursuant to 26 U.S.C. § 6672 for all four quarters of
23   2000-2004 and the first two quarters of 2005, in the total amount of $3,910,470.35, plus
24   additional interest and statutory additions accruing from June 14, 2018, pursuant to 28 U.S.C. §
25   1961(c)(1) and 26 U.S.C. §§ 6621 and 6622, less any payments or credits as provided by law.
26


      Judgment                                     1
      (Case No. 2:17-cv-00668-TSZ)
 1          2.      The bench trial concerned Counts 4 – 6 of the United States’ Amended

 2   Complaint, docket no. 29, which encompassed all claims against Defendant Shaun Allahyari and

 3   concerned the parcel of real property which is the subject of this action (the “Subject Property”)

 4   and which is commonly described as 3453 77th Place SE, Mercer Island, Washington 98040, and

 5   bears King County Assessor’s Parcel No. 545880-0265-09. The legal description of the Subject

 6   Property is as follows:

 7          LOT 8, BLOCK 4, MERCERDALE NUMBER 1, ACCORDING TO THE PLAT
            THEREOF RECORDED IN VOLUME 59 OF PLATS, PAGES 94 THROUGH
 8          96, IN KING COUNTY, WASHINGTON
 9          3.      With respect to the Subject Property, pursuant to the Court’s Minute Order
10   (docket no. 63), the Court has found that Shaun Allahyari is entitled to the same priority position
11   that the Boeing Employees Credit Union (“BECU”) held with respect to the amount that he paid
12   to BECU for an assignment of deed of trust, which was recorded in King County, Washington at
13   instrument number 20030805002125 (“BECU Deed of Trust”). Shaun Allahyari paid
14   $383,044.74 for the assignment. Docket No. 63. The Court concluded that as of September 30,
15   2018, $127,721.52 of interest had accrued on the BECU loan. Docket No. 94, ¶ 27. Therefore,
16   as of September 30, 2018, Shaun Allahyari was entitled to priority in the amount of $510,766.26,
17   representing both principal and interest on the BECU loan. Id. ¶ 37. Interest shall accrue after
18   September 30, 2018 at a rate of 4.125% annually.

19          4.      With respect to the Subject Property, the 2005 Deed of Trust, which was recorded

20   in King County, Washington at instrument number 20050726002070 (“2005 Deed of Trust”), is

21   not a valid security interest pursuant to 26 U.S.C. § 6323. Additionally, the 2005 Deed of Trust is

22   a fraudulent encumbrance pursuant to the Washington Uniform Fraudulent Transfer Act. The

23   fraudulent encumbrance is hereby set aside.

24          5.      The United States has valid and subsisting federal tax liens arising from the

25   liabilities set forth in paragraph 1 on all property and rights to property of Komron M. Allahyari,

26   including the Subject Property. The United States’ federal tax and judgment liens against the


      Judgment                                      2
      (Case No. 2:17-cv-00668-TSZ)
 1   Subject Property are foreclosed, and the Subject Property shall be sold pursuant to 26 U.S.C.

 2   § 7403 and 28 U.S.C. § 2001, with the net proceeds to be disbursed as set forth in the Order of

 3   Foreclosure and Judicial Sale.

 4          6.       The United States is entitled to its costs as the prevailing party on its claims

 5   against Defendant Komron Allahyari. The United States is not entitled to its costs against

 6   Defendant Shaun Allahyari, as neither party prevailed.

 7   IT IS SO ORDERED.

 8   Dated: October 30, 2018.
 9

10
                                                            A
                                                            Thomas S. Zilly
11                                                          United States District Judge
12

13

14   Presented by,

15   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
16
     /s/ Yael Bortnick
17   YAEL BORTNICK
     Trial Attorney, Tax Division
18
     /s/ Nithya Senra
19   NITHYA SENRA
     Trial Attorney, Tax Division
20   U.S. Department of Justice
     P.O. Box 683
21   Washington, D.C. 20044
     202-514-6632 (Bortnick)
22   202-307-6570 (Senra)
     202-307-0054 (fax)
23   Yael.Bortnick@usdoj.gov
     Nithya.Senra@usdoj.gov
24   Attorneys for the United States of America

25   ANNETTE L. HAYES
     United States Attorney
26   Western District of Washington
     Of Counsel

      Judgment                                       3
      (Case No. 2:17-cv-00668-TSZ)
